Citation Nr: 9931585	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression.

2.  Entitlement to service connection for a right shoulder 
disorder, to include bursitis.

3.  Entitlement to service connection for a bilateral foot 
disorder. 

4.  Entitlement to service connection for acute anemia.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for ear problems, 
specified as bilateral hearing loss.

8.  Entitlement to an initial rating in excess of 10 percent 
for low back pain with a history of sciatica.

9.  Entitlement to an initial compensable rating right knee 
pain.

10.  Entitlement to an initial compensable rating for left 
knee pain prior to July 9, 1998 and in excess of 10 percent 
thereafter.

11.  Entitlement to an initial compensable rating for 
sinusitis and allergies.

12.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had verified active service with the United 
States Navy from June 1968 to February 1970, and verified 
active duty for training with the United States Army Reserves 
from September 1980 to January 1981 and June 1986 to October 
1986, along with verified active duty from February to 
October 1996.  

This appeal arises from a September 1997 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO), in part, denied entitlement to service connection for 
anxiety and depression, a right shoulder disorder, bilateral 
foot disorder, ear problems, anemia, and headaches.  The RO 
granted service connection for bilateral patellofemoral pain 
syndrome, hypertension, and sinusitis and allergies with 
complaints of tinnitus.  Each disability was separately rated 
at zero percent, effective October 24, 1996.  Service 
connection for low back pain with left hip pain was also 
granted and rated at 10 percent, effective from October 24, 
1996.  The veteran thereafter disagreed with the denials of 
service connection and with the aforementioned rating 
percentages assigned.  In February 1998, a statement of the 
case addressing the issues of anxiety and depression, a right 
shoulder disorder, bilateral foot disorder, ear problems, and 
anemia was issued to the veteran.  He perfected an appeal 
associated with the foregoing disabilities thereafter.

Regarding headaches, although the veteran expressed 
disagreement with the RO's adverse determination, the SOC did 
not reference the claim.  As such, the matter will be 
addressed in the remand portion of the decision.  38 C.F.R. 
§ 19.9 (1999).

As previously noted, in September 1997, the RO granted 
service connection for sinusitis and allergies with 
complaints of tinnitus.  The disability was rated as zero 
percent disabling.  On notice of disagreement in October 1997 
and substantive appeal in March 1998, the veteran disagreed 
with the noncompensable evaluation assigned for tinnitus.  
The veteran argued that tinnitus was the result of acoustic 
trauma, as he was exposed to excessive noise for extended 
periods of time on the "gun-line" in 1969.  Service 
connection for tinnitus as a result of acoustic trauma is not 
in effect.  Because different disabilities and diseases are 
rated under different diagnostic codes and because the 
veteran avers that his tinnitus disability derived from 
acoustic trauma instead of as a residual symptom, the Board 
is of the opinion that additional development in this regard 
is warranted.  This matter will be addressed in the remand 
portion of the decision, too.  It is also noted that the 
issues on appeal have been restyled to more adequately 
reflect the veteran's contentions.

When disagreeing with determinations associated with his 
appeal in July 1999, the veteran indicated that a diagnosis 
of [PTSS] post-traumatic stress disorder (PTSD) had been made 
by the VA medical personnel in June 1999.  Considering the 
foregoing, it appears as though the veteran may wish to 
pursue a claim of entitlement to service connection for PTSD.  
The matter is referred to the RO for any clarification or 
development deemed appropriate.

Entitlement to service connection for anxiety and depression; 
a right shoulder disorder, to include bursitis; a bilateral 
foot disorder; headaches; tinnitus; and entitlement to 
increased ratings for low back pain with a history of 
sciatica; right knee pain; left knee pain prior to 
July 9, 1998 and in excess of 10 percent thereafter; 
sinusitis and allergies; and hypertension will be addressed 
in the remand portion of the decision.

At his personal hearing in July 1999, the veteran submitted 
additional medical evidence referable to his claims.  It is 
acknowledged that VA regulations provide that any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board of Veterans' Appeals (Board), under 
the provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  However, at that time, the veteran also submitted a 
waiver of RO initial review; therefore, the provisions of 
38 C.F.R. § 20.1304 are satisfied.


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran 
currently has anemia, as no relevant diagnosis has been made.  
The claim is not plausible or capable of substantiation.

2.  The medical evidence does not show that the veteran has 
ear problems identified as bilateral hearing loss disability 
as recognized by VA regulation.  The claim is not plausible 
or capable of substantiation.  

3.  The claims of entitlement to service connection for 
anxiety and depression; a right shoulder disorder, to include 
bursitis; a bilateral foot disorder; tinnitus; and 
entitlement to increased ratings for low back pain with a 
history of sciatica; right knee pain; left knee pain prior to 
July 9, 1998 and in excess of 10 percent thereafter; 
sinusitis and allergies; and hypertension are plausible and 
cable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for anemia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for ear 
problems identified as bilateral hearing loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims of entitlement to service connection for 
anxiety and depression; a right shoulder disorder, to include 
bursitis; a bilateral foot disorder; tinnitus; and 
entitlement to increased ratings for low back pain with a 
history of sciatica; right knee pain; left knee pain prior to 
July 9, 1998 and in excess of 10 percent thereafter; 
sinusitis and allergies; and hypertension are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and regulation

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1999).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The law and regulations provide that service connection may 
also be granted for a chronic disease, including 
sensorineural hearing loss, if manifest to a degree of 
10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Pursuant to 38 U.S.C.A. § 5107(a), an appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim 
to be well grounded, there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In the alternative, 
there must be evidence that shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  With regard to a claim 
for secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused by 
the service-connected disorder.  See Jones v. West, 
12 Vet. App. 383 (1999); Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-517 (1995).

The presumption of credibility is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1996); King v. Brown, 5 Vet. App. 19. 21 
(1993).  The presumption of credibility does not apply where 
a fact asserted is beyond a person's competency or where the 
evidence is inherently false.  Id.; Jones, supra.

Factual Background

Regarding hearing loss, for the veteran's period of service 
extending from June 1968 to February 1970, the service 
medical records show on entrance examination in May 1967, the 
veteran hearing puretone decibels ranged from O to 5 decibels 
for the frequencies between 500 and 4000 Hertz.  On Report of 
Examinations recorded in July 1968 and February 1969, the 
veteran's discharge examination report, the veteran's hearing 
was considered 15/15, bilaterally.  

The service medical records are silent with respect to any 
complaints of or findings associated with anemia.

Thereafter, service medical reports associated with the 
veteran's period of reservist duty, show that on an April 
1976 reenlistment for active duty for training Report of 
Medical Examination, clinical evaluation was normal and on a 
June 1979 Report of Medical Examination, the veteran's 
puretone decibel levels ranged from 5 to 35 on the right and 
0 to30 on the left for the frequencies ranging from 500 to 
4000 Hertz.

A July 1991 Report of Medical Examination for retention 
purposes show normal findings on clinical evaluation.  
Audiometric findings showed puretone thresholds to 5, 5, 10, 
15 and 25 decibels on the right and 5, 5, 15, 20, and 40 
decibels on the left for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.

Service medical reports, dated from March to November 1996, 
associated with the veteran's active duty extending from 
February to October 1996 do not reference anemia.  The 
reports show that in June 1996 audiometric findings revealed 
puretone thresholds to 10, 0, 10, 25 and 25 decibels on the 
right and 0, 0, 20, 25, and 40 decibels on the left for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  On the June 1996 Report of Medical History, 
the veteran indicated having hearing loss but denied wearing 
a hearing aid.  On a September 1996 Report of Medical 
Examination, shows that clinical evaluation was normal.  
Additionally, audiometric testing showed puretone threshold 
levels to 10, 5, 10, 25, and 35 on the left and 0, 0, 5, 20, 
and on the right for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  The accompanying Report 
of Medical History shows that the veteran denied having had 
or currently having hearing loss.  

A September 1996 service administrative report showing the 
veteran's evaluation report, and an October 1996 letter of 
reprimand are also of record. 

On VA audio examination in February 1997, the veteran 
reported bilateral high frequency hearing loss dating back to 
1960's.  He stated although his disorder had progressively 
worsened over time, he noticed the biggest change over the 
past year.  The veteran added that he was exposed to 
excessive noise while in service from artillery (5-inch guns 
that pounded 24 hours a day) and explosives.  Audiometric 
findings showed puretone results to 0, 5, 10, 20, and 30 
decibels on the right and 10, 10, 15, 25, and 35 on the left 
for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average puretone level was 16 on the right 
and 21 on the left.  Speech recognition was 96, bilaterally.  
The summary of test results showed mild high frequency 
hearing loss, bilaterally, with speech recognition tests 
within normal limits.  

On general medical examination, the veteran stated that he 
was also told that he had a history of anemia but had not 
received treatment.  Examination revealed normal findings.  
In a February 1997 addendum, the examiner added that the 
veteran had no evidence of anemia.  

A May 1997 orthopedic consultation report shows that the 
veteran was examined for unrelated disorders but he 
complained of difficulty with hearing.  An October 1997 
medical statement from J.C., M.D., referencing an unrelated 
disorder is also of record.

VA treatment reports dates February 1995 to October 1998 show 
in February 1997 a diagnosis of slight/mild sensorineural 
hearing loss was made.  The reports also show that in 
February 1997, the veteran complained of bilateral hearing 
loss higher that 65 decibels.  On examination the veteran's 
acoustic reflexes were present with ipsilateral and 
contralateral stimulation bilaterally.

Social Security Administration (SSA) reports received in July 
1999 show that in March 1998 the veteran received Social 
Security benefits.  The Explanation of Determination report 
shows that in reaching its decision, SSA primarily considered 
unrelated disabilities.  In relevant part, it was also noted 
that the veteran could hear and understand normal 
conversational tones.  The report made no reference to 
anemia.

At his personal hearing in July 1999, the veteran stated that 
while in service he was in gunfire support in 1969 and 
incurred acoustic trauma at that time.  The veteran added 
that he did not wear earplugs at that time.  The veteran also 
indicated that a physician had related his ear problems to 
service.  


Discussion

Anemia

Review of the medical evidence shows that the veteran's claim 
of entitlement to service connection for anemia is not well 
grounded.  The medical evidence fails to show that the 
veteran currently has anemia and a diagnosis of anemia has 
not been made in service or since service.  The service 
medical records are silent with respect to any complaints of 
or findings associated with anemia and subsequent to service, 
on VA examination in February 1997, the examiner found no 
evidence of anemia.  Moreover, the post-service treatment 
reports, VA and non-VA, are negative for any findings 
indicative of anemia.  Because of the absence of any 
diagnosis of anemia or any symptoms associated therewith, the 
Board finds that the veteran's claim is not well grounded.  
In the absence of proof of a present disability there can be 
no valid claim. Chelte v. Brown, 10 Vet. App. 268 (1997), 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  The medical evidence in this case 
shows no claim of or proof of present disability.  It is also 
noted that although the veteran asserts that he was told that 
he had anemia, the veteran's assertions are insufficient to 
well ground his claim.  There is absolutely no competent 
evidence of record demonstrating that a diagnosis of anemia 
has been made and the veteran, as a lay person, is not 
competent to render such diagnosis.  See generally Heuer v. 
Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the veteran's claim is not well 
grounded. 

Bilateral hearing loss

At the outset, in this case, the Board acknowledges that 
diagnoses of mild high frequency sensorineural hearing loss 
have been made.  The Board is also cognizant of the veteran's 
contentions maintaining that he was exposed to excessive 
noise from artillery gunfire while in service.  Nonetheless, 
the claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  In spite of the 
foregoing, the veteran's hearing loss fails to meet the 
criteria required to be considered a disability under VA 
regulation.  As noted above, Section 3.385 states for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  Here, recent 
examination shows puretone threshold levels for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, to 0, 5, 10, 20, and 30 decibels on the right 
and 10, 10, 15, 25, and 35 on the left.  In addition, speech 
recognition was 96, bilaterally.  Considering the foregoing, 
the medical evidence of record fails to show that the veteran 
has a disability as recognized by VA regulation.  As 
previously discussed, for entitlement to service connection, 
there must be evidence of disease or injury in service and a 
present disability which is attributable to such disease or 
injury.  Where there is no competent evidence of, current 
disability the claim is not well grounded.  Gilpin v. West, 
155 F.3d 1353 (1998); Rabideau and Brammer, supra.  

Additionally, although the Board acknowledges the veteran's 
current complaints of hearing loss and his testimony 
presented at the July 1999 hearing, which relates his 
disability to service, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" is 
required.  Grottveit, supra.  In this case, such evidence is 
not present.  Because the veteran's hearing loss is not 
recognized as a disability in accordance with VA regulation 
and the veteran is not competent to render such diagnosis, 
his claim is not well grounded.  Espiritu, supra.

Additional Matters

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim, the 
doctrine of reasonable doubt has no application in this case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) has held that 
if the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  The claim is denied.  38 U.S.C.A. § 5107(a); 
Grottveit, supra; 38 C.F.R. § 3.159(a).

Well-grounded claims

At the outset, with regard to service connection for anxiety 
and depression; a right shoulder disorder to include 
bursitis, a bilateral foot disorder, and tinnitus, the record 
shows that the veteran has submitted well grounded claims.  
Service medical records associated with the veteran's period 
of service extending from February to October 1996 show that 
in August 1996, the veteran complained of pain of the right 
shoulder and received treatment.  The assessment was right 
shoulder impingement syndrome.  In September 1996, the 
veteran was evaluated for complaints of anxiety and an 
impression of depressive disorder, not otherwise specified 
was made, as well as an impression of degenerative joint 
disease of the shoulders.  Regarding tinnitus, the service 
medical records show complaints of tinnitus and presuming the 
credibility of the veteran's statements presented on appeal, 
he was exposed to excessive noise while in service.  Finally, 
with respect to the veteran's feet, service medical records 
associated with the veteran's service extending from 1968 to 
1970 document complaints associated with pes planus.  The 
record also shows that current diagnoses associated with each 
of the foregoing disabilities have been rendered. 

Regarding the increased rating claims for low back pain with 
a history of sciatica; right knee pain; left knee pain prior 
to July 9, 1998 and in excess of 10 percent thereafter; 
sinusitis and allergies; and hypertension, because the 
veteran argues that his disabilities have increased in 
severity, his claims are well grounded in accordance with 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, 
the Board finds that the veteran's claims are "plausible" 
and capable of substantiation, i.e, well grounded.  

ORDER

Entitlement to service connection for anemia is denied.

Entitlement to service connection for ear problems identified 
as bilateral hearing loss is denied.

The claims of entitlement to service connection for anxiety 
and depression; a right shoulder disorder, to include 
bursitis; a bilateral foot disorder; tinnitus; and 
entitlement to increased ratings for low back pain with a 
history of sciatica; right knee pain; left knee pain prior to 
July 9, 1998 and in excess of 10 percent thereafter; 
sinusitis and allergies; and hypertension are well grounded.

REMAND

Regarding headaches, although the veteran expressed 
disagreement with the RO's adverse determination in September 
1997, the SOC did not reference the veteran's disorder.  
Because the veteran has submitted a timely notice of 
disagreement with the RO determination, see 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.201 (1999), the Board finds 
that a statement of the case with respect to the claim of 
entitlement to service connection for headaches should be 
issued.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (1998); 
Garlejo v. Brown, 10 Vet. App. 229 (1997); Suttman v. Brown, 
5 Vet. App. 127 (1993).

Regarding the entitlement to service connection for anxiety 
and depression, at his personal hearing in July 1999, the 
veteran testified that he received Social Security benefits 
as a result of disability due to a mental disorder.  During 
the hearing, the veteran also submitted a SSA award letter 
and Explanation of Determination report showing that in 
reaching its decision, SSA considered B.B.'s and M.G.'s 
February 1998 consultative examination reports, and a report 
from the John Randolph Medical Center.  It is noted that on 
the document, SSA acknowledged that the veteran had severe 
emotional problems and that he sought treatment for the 
disorder in October 1997.  Considering the veteran's service 
medical records and the aforementioned evidence, additional 
development is warranted.  It is also noted that the above-
referenced reports are not of record.

For the claims of entitlement to service connection for a 
bilateral foot disorder and right shoulder disability, as 
noted above, service medical records show that the veteran 
complained of and received treatment for a bilateral foot 
disorder and right shoulder disorder.  However, general 
examination in February 1997 disclosed that for the right 
shoulder, the veteran had pain on elevation of the arm above 
the head, although full range of motion was present and X-
rays were normal.  Despite the essentially normal clinical 
findings, a diagnosis of chronic bursitis of the right 
shoulder was made.  For the feet, evaluation revealed that 
the veteran had no calluses and normal plantar and 
dorsiflexion.  Findings also demonstrated that circulation 
was intact, neurological findings were normal, his toenails 
were normal, and the arches were preserved.  Additionally, 
although tenderness to palpation over the metatarsal area was 
noted, x-ray findings were normal.  Nonetheless, a diagnosis 
of bilateral metatarsalgia was made.

Based on the contradictory information contained within the 
February 1997 VA examination report, that is, the essentially 
normal examination findings and normal x-ray findings 
associated with the veteran's bilateral foot disorder and 
right shoulder disorder versus the diagnoses of chronic 
bursitis of the right shoulder and bilateral metatarsalgia, 
the Board is of the opinion that additional development is 
warranted.  

The Court has held that the statutory duty to assist 
specifically includes the conducting of a thorough and 
contemporaneous medical examination, so that the evaluation 
of the claimed disability will be a fully informed one.  If 
an examination report does not contain sufficient detail, it 
is incumbent upon the VA to return the report as inadequate 
for evaluation purposes.  Green v. Derwinski, 1 Vet. App. 121 
(1991); see also 38 C.F.R. § 4.2 (1999).

Regarding the veteran's claims of entitlement to service 
connection for tinnitus and entitlement to an increased 
rating for sinusitis/allergies, as previously noted in the 
INTRODUCTION section, these two matters have been restyled in 
order to more adequately reflect the veteran's contentions 
set forth on appeal.  With respect to tinnitus, because, when 
presuming the credibility of the veteran's contentions 
expressed on appeal, the evidence indicates that he was 
exposed to excessive noise while in service and the evidence 
shows that a current diagnosis of tinnitus has been made, the 
Board finds that a medical opinion pertaining to the etiology 
of the veteran's disability is needed.  VA has a duty to 
assist a veteran in developing facts pertinent to a well 
grounded claim, that duty includes obtaining medical opinions 
and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990). 

The veteran seeks increased ratings for his lower back pain 
with sciatica and bilateral knee disabilities.  At his 
personal hearing in July 1999, the veteran testified that he 
experienced increased pain of the back that prevented 
lifting, bending, and prolonged walking and standing.  The 
veteran added that his bilateral knee disabilities caused 
increased pain and instability.  VA outpatient treatment 
reports dated from February 1995 to January 1999 also 
generally show continued complaints of and treatment for the 
foregoing disabilities.  Although the last VA examination was 
conducted in February 1997, to adequately contemplate the 
veteran's current complaints of pain and instability, the 
Board is of the opinion that additional development is 
warranted.  Green, supra.

The veteran also seeks entitlement to a compensable 
evaluation for hypertension and sinusitis/allergies.  As 
previously noted, the veteran's last examination was 
conducted in 1997.  Regarding sinusitis/allergies, on VA 
examination in 1997, findings were essentially normal but VA 
outpatient treatment reports dated from 1995 to 1999 show 
continued complaints of and treatment for sinusitis.  
Considering the foregoing, the Board is of the opinion that a 
more contemporaneous VA examination is needed.  It is also 
noted that a more contemporaneous examination associated with 
the veteran's hypertension is also desired.

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the 
following:

1.  Regarding claim of entitlement to 
service connection for headaches, the RO 
should review all the relevant evidence 
submitted and, if appropriate, accomplish 
any additional development deemed 
necessary.  Thereafter, the RO should 
readjudicate the claim.  If the claims 
remain in a denied status, the RO should 
issue a statement of the case to the 
veteran and his representative and advise 
them of the applicable time in which a 
substantive appeal may be filed.  
Thereafter, if an appeal has been 
perfected, the case should be returned to 
the Board.

2.  Regarding the issues of entitlement 
to service connection for anxiety and 
depression, tinnitus, a right shoulder 
disorder and bilateral foot disorder, as 
well as the issues of entitlement to 
increased evaluations for a lower back 
disability, bilateral knee disability, 
and hypertension, the veteran should be 
afforded the opportunity to submit any 
additional evidence, which may support 
his contentions.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Any evidence 
received from the veteran should be made 
part of the claims folder.

3.  The RO also should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims since January 1999.  After any 
necessary authorization for release of 
medical information is secured from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran.  All attempts 
made should be documented in the 
veteran's claims folder.

4.  Thereafter, the RO should obtain from 
the Social Security Administration the 
records pertinent to the veterans claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon concerning that claim.

5.  Regarding anxiety and depression, the 
veteran should then be scheduled for a 
psychiatric evaluation.  The examination 
is to be conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate studies are 
to be performed. The examiner should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  For any 
diagnoses present, the examiner should 
comment on whether it is at least as 
likely than not that the disorder(s) is 
related to service or any events from 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  

6.  Regarding the bilateral foot disorder 
and right shoulder disorder, the RO 
should schedule an orthopedic examination 
to determine the nature, extent, and 
etiology of the veteran's disorders.  In 
a comprehensive report, and after review 
of the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should identify whether a 
bilateral foot disorder and right 
shoulder disorder is present.  If not, 
the examiner should so state.  If so, the 
examiner should identify the bilateral 
foot and right shoulder disorders 
present.  The examiner should then 
comment on the etiology of any 
disorder(s) present and provide an 
opinion on whether it is at least as 
likely than not that the disorder(s) is 
related to service or any events from 
service.  All reasons and rationales for 
any conclusion reached should be 
discussed and the examiner should 
reference the February 1997 VA 
examination report.

7.  Regarding tinnitus and sinusitis and 
allergies, a VA examination by an ear, 
nose and throat examiner should be 
scheduled in order to determine the 
etiology of the veteran's tinnitus and 
the nature and severity of his service-
connected sinusitis and allergies.  
Regarding tinnitus, the examiner should 
comment on the etiology of the disorder 
and provide an opinion on whether it is 
at least as likely than not that the 
disorder is related to service or any 
events from service.  All reasons and 
rationales for any conclusion reached 
should be discussed.  Regarding sinusitis 
and allergies, the examiner should be 
supplied a copy of the old and new rating 
criteria for sinusitis/allergies.  See 
38 C.F.R. § 4.97, Diagnostic Code 6511 
(1996), now codified as Diagnostic Code 
6510 (1999).  The examiner should comment 
on the veteran's symptoms and clinical 
findings, as well as the criteria 
prescribed in the aforementioned rating 
provisions.  All appropriate tests and 
studies should be accomplished.  

8.  The RO should schedule the veteran 
for an orthopedic and neurological 
examinations to determine the severity of 
the service-connected lower back and 
bilateral knee disabilities.  On the 
examination report, all findings should 
be recorded in detail, including range of 
motion, recorded in degrees, and all 
indicated studies should be conducted, 
including obtaining radiographic studies 
of the lumbar spine and knees.  The 
examination report should include a full 
description of the veteran's symptoms and 
clinical findings.  The examiner is 
specifically requested to render an 
opinion as to the severity of the 
veteran's lower back disability and 
bilateral knee disabilities.  Such 
characterization should include comment 
upon the veteran's complaints of pain and 
should provide an opinion regarding the 
degree to which the pain claimed by the 
veteran could limit functional ability, 
including during any during flare-ups or 
when the joint is used repeatedly over a 
period of time.  The examiner should also 
determine whether any weakened movement, 
excess fatigability or incoordination is 
present and if so, its impact on the 
range of motion.  The examiner also 
should address the level of functional 
impairment as it affects the veteran's 
industrial adaptability.  All rationale 
for any conclusions reached should be 
discussed.   

9.  The RO should also schedule the 
veteran for a VA examination by the 
appropriate physician to determine the 
severity of the veteran's hypertensive 
disorder.  The examination should include 
all indicated tests and studies and all 
findings should be reported in detail.  
The examiner must review the criteria for 
rating in effect before and after January 
12, 1998, see 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997 & 1999), and, 
to facilitate that review, the RO must 
provide the examiner with a copy of the 
aforementioned rating criteria.  The 
examiner should comment on the veteran's 
symptoms and clinical findings, as well 
as the criteria prescribed in the 
aforementioned rating provisions.  All 
appropriate tests and studies should be 
accomplished.

The veteran must be advised that failure 
to report for the scheduled examination 
may adversely affect the resolution of 
his claims.  38 C.F.R. § 3.655 (1999).  
Additionally, the veteran's claims folder 
must be provided for review prior to any 
examination.

10.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  
Specifically, the RO should ensure that 
the requested examination and opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

11.  Upon completion of the above-
requested development, the RO should 
evaluate the veteran's claims under a 
broad interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
Parts 3 and 4 (1999).  If the benefits 
sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, containing all applicable laws 
and regulations not previously included.  
The applicable opportunity to respond 
should be provided.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if warranted.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals






